566 N.W.2d 40 (1997)
223 Mich. App. 349
Ronald F. CALOVECCHI, Plaintiff-Appellant,
v.
STATE of Michigan, Michigan State Police, Defendant-Appellee.
No. 185345.
Court of Appeals of Michigan.
Submitted December 18, 1996, at Lansing.
Decided May 2, 1997, at 9:15 a.m.
Released for Publication July 16, 1997.
Sinas, Dramis, Brake, Boughton, McIntyre & Reisig, P.C. by Deborah A. Deprez, Lansing, for plaintiff-appellant.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and Michael A. Nickerson, Assistant Attorney General, for defendant-appellee.
Before McDONALD, P.J., and MURPHY and M.F. SAPALA[*], JJ.
PER CURIAM.
Plaintiff appeals by leave granted the opinion and order of the Worker's Compensation Appellate Commission affirming the magistrate's denial of disability benefits. We reverse and remand for further proceedings.
Plaintiff was a long-term employee of the Michigan State Police. He attained the rank of sergeant and was a safety and traffic specialist. Plaintiff was the subject of an *41 internal affairs investigation that began in September 1989. The investigation concerned plaintiff's domestic situation and allegations that plaintiff had pulled a gun on his stepson. The investigation culminated in a November 17, 1989, meeting at plaintiff's workplace. To get to the meeting room, plaintiff had to walk through work areas where many of his colleagues were present. At the meeting, plaintiff was placed on leave and relieved of his badge and service firearm. Plaintiff testified that he felt totally disgraced by the procedure and he was sure his colleagues were aware of what had happened at the meeting. He did not return to work, but continued to receive full pay and benefits until the department placed him on disability retirement. Dr. Gary Kaufman, a psychologist employed by the Department of State Police, testified that plaintiff could have returned to work on the day after the meeting, if he had made arrangements to see a licensed mental health practitioner of his choice. Plaintiff declined to do so. The allegations of misconduct were later dismissed.
Plaintiff filed a claim for worker's disability compensation benefits, alleging a mental disability arising out of the circumstances of his suspension from duties. He asserted that the unwarranted harassment, disgrace, and humiliation rendered him emotionally unable to function as a police officer.
Following a hearing, the magistrate denied benefits on the authority of Robinson v. Chrysler Corp., 139 Mich.App. 449, 363 N.W.2d 4 (1984), because any disability arose out of plaintiff's termination and not from work-related conditions. On appeal, the Worker's Compensation Appellate Commission affirmed the decision of the magistrate, finding that the magistrate correctly concluded that plaintiff's alleged injury arose from a loss of employment. The commission found that the rationale behind Robinson was equally applicable to permanent terminations and to those which are later rescinded. Because the disability did not arise out of and in the course of employment, the magistrate was not required to apply the Supreme Court's holding in Gardner v. Van Buren Public Schools, 445 Mich. 23, 517 N.W.2d 1 (1994), to determine the merits of plaintiff's claim.
To be compensable, an injury must arise out of and in the course of employment. M.C.L. § 418.301; M.S.A. § 17.237(301). The injury must result from the work itself or from the stresses, the tensions, and the associations of the working environment, human as well as material. Crilly v. Ballou, 353 Mich. 303, 326, 91 N.W.2d 493 (1958). An injury arises out of the course of employment when it occurs as a circumstance of or incident to the employment relationship. McClure v. General Motors Corp. (On Rehearing), 408 Mich. 191, 204, 289 N.W.2d 631 (1980); MacDonald v. Michigan Bell Telephone Co., 132 Mich.App. 688, 692, 348 N.W.2d 12 (1984).
The question presented by this case is whether an act of discipline, such as a suspension, may be considered a work-related event, such that an injury allegedly caused by such an event may be found to arise out of and in the course of employment. In Robinson, supra, this Court agreed with the Worker's Compensation Appeal Board's longstanding interpretation of the act, holding a mental injury caused by a termination of employment is not compensable under the Worker's Disability Compensation Act. The reasoning behind this interpretation is that a mental injury arising from the loss of employment cannot logically arise in the course of employment. Id., at 451, 363 N.W.2d 4. This matter is so well-settled that no published cases have cited Robinson.
We do not believe that the holding in Robinson can be properly extended to acts of discipline. The appellate commission has previously held that a psychiatric disability caused by a demotion rather than a discharge may be compensable. Vander Molen v. Dean Foods, 1990 WCACO 1022.
Robinson is based on the simple proposition that an act of ending employment cannot be construed as being in the course of employment. However, this proposition does not naturally extend to an act of discipline that is not intended to end the relationship. Dr. Kaufman testified that plaintiff could have returned to work the next day if he had *42 acceded to the conditions imposed upon him. Thus, it is clear that the suspension was not intended to be final and that it was contemplated that plaintiff would return to work.
The commission erred in finding that an injury stemming from an act of discipline does not arise out of and in the course of employment as a matter of law. The discipline imposed here was not intended to be the equivalent of termination. If plaintiff had agreed to see a psychologist of his own choosing, he could have returned to work the next day. Where an employer has disclaimed an intent to terminate an employee, there is no basis on which to isolate the stresses imposed on the employee by the suspension from the other stresses resulting from employment. Crilly, supra.
The decision of the Worker's Compensation Appellate Commission is reversed, and this matter is remanded to the Board of Magistrates for further proceedings consistent with this opinion. We do not retain jurisdiction. No taxable costs pursuant to MCR 7.219, a question of public policy being involved.
NOTES
[*]  Recorder's Court judge, sitting on the Court of Appeals by assignment.